In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated June 22, 1977, which, after a fact-finding hearing, adjudged appellant to be a juvenile delinquent and placed him with the Division for Youth, Title III. Order reversed, on the law and the facts, without costs or disbursements, and petition dismissed. The testimony of the two infant witnesses, Michael Pegúese, age 14, and Glensley Emer, age 11, has been held by this court, on the prior appeal by appellant’s corespondent; Osvaldo M. (Matter of Osvaldo M., 65 AD2d 573), to be internally inconsistent and confusing as to what actually happened on the day of the incident, and thus insufficient to support the findings of the Family Court. There being no other probative evidence of appellant’s involvement in the crime, the instant petition must, accordingly, be dismissed. Mangano, J. P., Rabin, Gulotta and Margett, JJ., concur.